Citation Nr: 0909591	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-14 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for diabetes 
mellitus as a result of exposure to herbicides.

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a 
respiratory condition, to include bronchitis and pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which confirmed a 
previous denial of service connection for diabetes mellitus 
and denied reopening of service connection for a respiratory 
condition, to include bronchitis and pneumonia.  

Shortly after the Board issued a February 11, 2009 decision 
reopening and granting the claim for entitlement to service 
connection for diabetes mellitus and denying reopening of the 
claim for entitlement to service connection for a respiratory 
condition to include bronchitis and pneumonia, the Board was 
informed for the first time that the Veteran had died in 
October 2008.


FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO confirmed a 
previous denial of service connection for diabetes mellitus 
and denied reopening of service connection for a respiratory 
condition to include bronchitis and pneumonia.

2.  The Board issued a decision on February 11, 2009 which 
reopened and then granted the Veteran's claim for entitlement 
to service connection for diabetes mellitus and denied 
reopening of the Veteran's claim for entitlement to service 
connection for a respiratory condition, to include bronchitis 
and pneumonia.

3.  Subsequently in February 2009, the Board received notice 
of the Veteran's death on October [redacted], 2008.




CONCLUSIONS OF LAW

1.  Due to the Veteran's death in October 2008, the Board's 
February 2009 decision is a nullity and is vacated.  38 
C.F.R. §§ 20.904, 20.1302 (2008)

2.  Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); 
but see Veterans' Benefits Improvement Act of 2008, Pub. L. 
No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Veteran died in October 2008, while his 
case was pending before the Board.  As a matter of law, 
veterans' claims do not survive their deaths.  See Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  
In Landicho, the United States Court of Appeals for Veterans 
Claims (Court) held that when a claimant dies during the 
course of an appeal, the appropriate remedy is to vacate the 
Board's decision from which the appeal was taken.  

Because the Veteran's appeal to the Board became moot at the 
time of his death in October 2008, the Board's February 2009 
decision must be vacated and the appeal dismissed.  See 38 
C.F.R. § 20.1302 (2008).  The dismissal of the appeal on 
these grounds ensures that the decision by the Board and the 
underlying decisions by the RO have no preclusive effect in 
the adjudication of any accrued benefits claims which are 
derived from the Veteran's entitlements, and which may ensue 
at some point in the future.

Therefore, in accordance with the Court's holding in 
Landicho, and to accord due process, the Board vacates its 
February 2009 decision and dismisses the appeal.  See 38 
C.F.R. § 20.904(a).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008).


ORDER

The Board's February 2009 decision is vacated and the 
Veteran's appeal is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


